DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment was entered 09/01/2020. Claims 2 and 9 were canceled.         Claims 1, 3-8 and 10-13 are pending in the application.

Response to Arguments
Applicant's arguments, see Page 15 Lines 4-5, filed 09/01/2020, with respect to Claim 4, 5 and 11 have been fully considered and are persuasive in view of the amended claims filed 09/01/2020.  The 35 U.S.C. 112(b) rejections of Claims 4, 5 and 11 been withdrawn.
Applicant's arguments, see Page 15 Lines 6-7, filed 09/01/2020, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. 112(d) have been fully considered and are persuasive in view of the amended claims filed 09/01/2020.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new claim objection is made in view of Page 13 Lines 4, 11 and 12, filed 09/01/2020, in which amended claim 5 depends on canceled claim 2.

Applicant's arguments, see Page 17 Lines 1-12, filed 09/01/2020, have been fully considered but they are not persuasive. Examiner respectfully disagrees with Applicant’s statements regarding what the cited references do and do not disclose. 
Doepker (previously cited) does not name base plate (54) an evaporator. 
However, Doepker teaches “heat sink (36) can include a base (54) having a first surface (56) in heat-transferring relation with control module (34)” (See Paragraph [0033] Lines 1-3). Figure 3 depicts base plate (54) formed in a plate shape and in direct contact with control module (34) which includes circuit boards (46) and electronic components (48) (See Paragraph [0031] Lines 3-6).  
	In contrast to Applicant’s statements in Lines 7-9, Doepker teaches “heat sink (36) is operable to remove heat from control module (34) by air flowing over fins (60) and/or a working fluid flowing through fluid conduit (64)…The two different cooling methods can be used independently of one another or can be used in conjunction with each other” (See Paragraph [0034] Lines 1-6). Doepker teaches working fluid flows through base (54) and removes heat from control module (34) (See Paragraph [0036] Lines 1-4). Doepker then states “the working fluid can thereby convectively absorb heat from base (54)” (See Paragraph [0036] Lines 11-12).This contradicts Applicant’s statement Lines 7-9 which states “the heat sink (36) in Doepker is for cooling a refrigerant passing through a fluid conduit (64) formed in the base (54).
	Doepker describes condensed working fluid to be expanded by valve (66) and flows through and absorbing heat from base (54). The working fluid exiting base (54) 
	One of ordinary skill in the art at the time the application was effectively filed, upon reading the reference, would recognize heat generated by control module (34) is transferred to base (54) by conduction and then the heat is transferred from base (54) to the refrigerant in fluid conduit (64) and would further recognize that base (54) is acting as an evaporator in the system.

Claim Interpretation
Applicant’s Amended claims filed 09/01/2020 overcame 35 U.S.C. 112(f) interpretation of “expansion means” in Claim 1 by amending “expansion means” to “expansion valve”. However, Claims 6 and 12 cite the limitation “the expansion means”. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder that is coupled with functional language, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “expansion means” in claims 6 and 12.
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and 	distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, Lines 1-2 cite “The system for cooling a vehicle electric component of claim 2”. Claim 2 was canceled. Previously claim 2 was dependent on claim 1. In order to proceed under the principles of compact prosecution, for purposes of examination, Examiner interprets the limitation as if it reads: “The system for cooling a vehicle electric component of claim 1
Claim 5 recites the limitation “the tube” in Line 2. There is insufficient antecedent basis for this limitation in the claim. There are multiple structures which are interpreted as tubes cited in claim 1, i.e. a refrigerant inflow pipe and a refrigerant discharge pipe. Previously Claim 5 was dependent on Claim 4 which recites “wherein the condenser is formed so that a tube in which the refrigerant flows is formed”. In order to proceed under the principles of compact prosecution, for purposes of examination, Examiner interprets the limitation as if it reads: “the condenser is formed so that a tube in which the refrigerant flows”.

Claim Objections
Claim 5 is objected to because of the following informalities:  As interpreted in view of 35 U.S.C. 112(b), Claim 5 is considered to be a redundant claim as it appears to claim all of the same limitations as Claim 4.  Appropriate correction is required.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level or ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doepker et al. (Pub No US 2013/0255932 A1), hereafter Doepker in view of Showole (Pub No US 2016/0084579 A1), hereafter Showole and in view of Kearney et al. (Pub No US 2007/0044493 A1), hereafter Kearney.
Regarding Claim 1, Doepker teaches a system for cooling a building and a controls electrical component instead of a vehicle. However, the recitation (for cooling a vehicle electric component) has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable 
Regarding Claim 1, Doepker teaches a system (See Paragraph [0035] Lines 1-2; Figure 4 Reference No (70)) (for cooling a vehicle electric component) comprising: 	
	a compressor (See Paragraph [0035], Lines 5-7; Figure 4; Reference Number (32)) compressing a refrigerant; 
	a condenser (See Paragraph [0035], Line 7-9; Figure 4; Reference Number (22)) connected to the compressor (32) to condense the refrigerant supplied from the compressor (32), and formed to surround an outer periphery of the compressor (32) (See Paragraph [0029], Lines 1-6, 12-14; Figure 1); 
	an expansion valve (See Paragraph [0035], Lines 10-12 and [0036], Lines 1-8; Figure 4; Reference Numbers (66),(74)) connected to the condenser (22) to expand the refrigerant supplied from the condenser (22); 
	an evaporator (See Paragraph [0035], Lines 12-23 and [0036], Lines 1-15; Figure 4; Reference Numbers (54),(78)) connected to the expansion valve (66, 74) and the compressor (32) to evaporate the refrigerant supplied from the expansion valve (66, 74) by a heat exchange and then introduce the evaporated refrigerant into the compressor (32); and 
	a blower fan (26) disposed on one side or the other side of the condenser (22) which is opened (See Paragraph [0029], Lines 8-12; Figure 1; Reference Number (26)) and
	a case formed as a container having a body (which is shaped as a rectangular prism with rounded corners as depicted below) whose lower side is closed and upper side is opened, the body having a plurality of vents penetrating through both sides thereof (See Figure 1 and copied below for reference)
	wherein the compressor (32) (See Figures 1-3), the condenser (22) (See Figures 1-3), and the expansion valve (66) (See Figures 1-3) are accommodated in an inner space of the case, and the blower fan (26) is coupled to the opened upper side of the case (See Figure 1 and copied below for reference)

    PNG
    media_image1.png
    773
    698
    media_image1.png
    Greyscale

	a refrigerant inflow pipe (64) connected to the expansion valve (66) and a refrigerant discharge pipe (68) connected to the compressor (32) and the evaporator (54) is connected to the refrigerant inflow pipe (64) and the refrigerant discharge pipe (68) (See Figures 1-4), and
	the evaporator (54) is formed in a plate shape (See Figure 3) and a passage in which the refrigerant flows (64, 68) is formed in the evaporator (54) (See Figure 3), and the electric component (48) is cooled in direct contact with a flat surface of the evaporator (See Figure 3). The evaporator (54) and electric component (48) are disposed inside the case. Doepker does not further disclose the location or shape of the other evaporator (78) and its corresponding expansion valve (74) and refrigerant conduit (76).
Doepker does not teach the underlined portions of the following two limitations:
a case formed as a container having a cylindrical body; 
a refrigerant inflow pipe connected to the expansion valve and a refrigerant discharge pipe connected to the compressor are led out from the case, and the evaporator is disposed outside the case and connected to the refrigerant inflow pipe and the refrigerant discharge pipe
However, Showole teaches a condenser unit (See Showole: figure 1; Abstract Line 1) which has a cylinder shaped condenser (See Showole: 1; Figures 1-3; heat exchanger) inside of a case (Showole: 12, 14, and 15; cabinet assembly; See Abstract Lines 11-14) formed as a container having a cylindrical body whose lower side (Showole:  is closed and upper side is opened, the body (Showole: 14) having a plurality of vents penetrating through both sides thereof (See Showole: Figures 1, 2) in an HVAC system condensing unit which is shaped as a cylinder instead of a cube shape, for the purpose of eliminating corner and concentric eddies for high energy efficiency (See Showole: Paragraph [0002] Lines 1-7). 
	As depicted by both Doepker (See Figure 1) and Showole (See Showole: Figures 1, 2), it is known in the art to manufacture the shape of the case surrounding a condensing unit to be the same shape as the condenser itself.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Doepker by changing the shape of the condenser of Doepker to a cylindrical shaped condenser and cylindrical shaped case as taught by Showole for the purpose of improving energy efficiency.	
	Additionally, Kearney teaches a system for cooling heat generating electronics components employing vapor compression refrigeration (See Kearney: Abstract Lines 1-3). Cooling system (Kearney: 100) includes a condenser (Kearney: 104) and two evaporators (Kearney: 106, 108) which cool heat generating electronics components (Kearney: 110, 112) which are supplied refrigerant from a common condenser (Kearney: 104) (See Kearney: Figure 1; Paragraphs [0021] Lines 1-5, [0022] Lines 1-2). Kearney teaches “the at least one evaporator is coupled to the at least one heat generating electronics component to facilitate removal of heat produced by the electronics component” (See Kearney: Abstract Lines 8-10). Kearney depicts heat flux 
	A person of ordinary skill in the art, upon reading the references would have recognized that, as taught by both Doepker (See Figure 3) and Kearney (See Kearney: Figure 1) and by definition of thermal conduction, an evaporator must be disposed in direct physical contact with a heat generating electronics component in order for the evaporator to absorb heat from the heat generating electronics component via thermal conduction. Thus, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the location of the evaporator of Doepker and dispose the evaporator outside of the condenser case as claimed so that the evaporator is disposed at the same physical location as the heat generating electronics component for the purpose of achieving the predictable result of removing heat from the heat generating electronics component to the evaporator by thermal conduction.

Regarding Claim 3, the modified device of Doepker as applied to claim 1 teaches the system (for cooling a vehicle electric component) of claim 1, wherein the blower fan (26) is an axial fan or a centrifugal fan (See Figure 1).



Regarding Claim 4, the modified device of Doepker as applied to claim 1 teaches the system (for cooling a vehicle electric component) of claim 1 wherein the condenser (Doepker as modified: 22) is formed so that a tube in which the refrigerant flows is formed to surround the outer periphery of the compressor (32) (See Figure 1).

Regarding Claim 5, the modified device of Doepker as applied to claim 1 teaches the system (for cooling a vehicle electric component) of claim 1 wherein the condenser (Doepker as modified: 22) is formed so that a tube in which the refrigerant flows is formed to surround the entire or a portion of the outer periphery of the compressor (32) (See Figure 1).

Regarding Claim 6, the modified device of Doepker as applied to claim 1 teaches the system (for cooling a vehicle electric component) of claim 1, wherein the expansion means (66) is disposed in an inner side surrounded by the condenser (See Figures 1-3).

Regarding Claim 8, the modified device of Doepker as applied to claim 1 teaches the system (for cooling a vehicle electric component) of claim 1, wherein the condenser (Doepker as modified: 22) includes a tube in which the refrigerant flows (See Paragraph [0035], Lines 7-9).
	Doepker as modified does not teach and a plurality of fins coupled to the tube, and the fins are formed in a rectangular plate shape such that the respective fins are coupled to a plurality of tubes and arranged to be apart from each other along a circumferential direction.
	However, Showole teaches a condenser (Showole: 1) includes a tube (Showole: 7) in which the refrigerant flows, and a plurality of fins (Showole: 6) coupled to the tube (Showole: 7), and the fins (Showole: 6) are formed in a rectangular plate shape such that the respective fins (Showole: 6) are coupled to a plurality of tubes (Showole: 7) and arranged to be apart from each other along a circumferential direction (See Showole Figure 3; Paragraph [0026] Lines 1-10). Showole specifically calls fins (6) cooling fins (See Paragraph [0026] Lines 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the condenser tube of Doepker by adding the fins as taught by Showole for the purpose of cooling.

Regarding Claim 10, the modified device of Doepker as applied to claim 1 teaches the system (for cooling a vehicle electric component) of claim 1, wherein one evaporator (78) is formed (See Figure 4, Paragraph [0035] Lines 12-14).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doepker as applied to claim 1 and further in view of IM Kwan Ho (International Publication No WO 03/050467 Al), hereafter Kwan.
Regarding Claim 7, the modified device of Doepker as applied to claim 1 teaches the system (for cooling a vehicle electric component) of claim 1, wherein the condenser (Doepker as modified: 22) includes a tube in which the refrigerant flows (See Paragraph [0035], Lines 7-9).
	Doepker as modified does not teach a plurality of fins coupled to the tube, and the fins are formed in a disk shape such that the respective fins are coupled to one tube and arranged to be apart from each other along the tube. 
	However, Kwan teaches a tube (See Kwan: Figures 6, 6A; Reference Number (2); Abstract) in which refrigerant flows (Kwan: 2) and a plurality of fins (Kwan: 10)(See Kwan: Figures 6, 6A; Page 8, Lines 5-19) coupled to the tube, and fins (Kwan: 10) which are formed in a disk shape such that the respective fins (Kwan: 10) are coupled to one tube (Kwan: 2) and arranged to be apart from each other along the tube (Kwan: 10)(See Kwan: Figure 6A) to improve heat transfer capacity of the heat exchanger (See Kwan: Abstract). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Doepker by adding the disk shaped fins of Kwan to the condenser of Doepker for the purpose of improving heat transfer capacity.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doepker as applied to claim 1, and further in view of Funder-Kristensen et al. (Patent No US 9,243,819 B2), hereafter Funder-Kristensen.
Regarding Claim 11, the modified device of Doepker as applied to claim 1 teaches the system (for cooling a vehicle electric component) of claim 1, wherein a plurality of evaporators (54 and 78) are formed, and does not explicitly teach specific structure used for the branching and converging but teaches that the main refrigerant branch (72) diverges to the separate evaporators (54 and 78) via refrigerant pipes (64 and 76) and then converges separate refrigerant pipes (68 and 76) again into refrigerant pipe (38) before entering the compressor (32) again (See Figure 4), but teaches two expansion valves, one for each evaporator.
	Doepker as modified therefore does not explicitly teach the system (for cooling a vehicle electric component) further includes a distributor connected to the expansion valve by one refrigerant inflow pipe and connected to the compressor by one refrigerant discharge pipe, such that each of the evaporators is connected to the distributor by an inflow distribution pipe to connect the plurality of evaporators to the distributor in parallel.
	However, Funder-Kristensen teaches a vapor compression system which comprises two evaporators with one expansion valve and teaches a distributor (See Column 4, Lines 22-33) connected to the expansion valve (See Figure 1 Reference Number 4; Column 4, Lines 23-24) by one refrigerant inflow pipe such that each of the evaporators (See Figure 1, Reference Numbers (5a and 5b); Column 9, Lines 19-21; 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the previously modified system of Doepker by adding the distribution device and its distribution key controls for the purpose of optimizing the system operation and minimizing the risk of causing damage to the compressor.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doepker as applied to claim 1, and further in view of Anikin (Publication No US 2013/0318814 Al), hereafter Anikin, as evidenced by Melendez et al. (Publication No US 2017 /0088008 Al), hereafter Melendez and further evidenced by Dittell (Patent Number US 5,575,159), hereafter Dittell.
Regarding Claim 12, the modified device of Doepker as applied to claim 1 teaches the system (for cooling a vehicle electric component) of claim 1.
	Doepker as modified does not teach further comprising a buffer chamber connected between a rear end of the condenser and a front end of the expansion means in a flow direction of the refrigerant.
	The limitation "buffer chamber" is not a term which is commonly known to a person of ordinary skill in the art to be included in a refrigeration cycle loop. In Paragraphs [0065-0066] of Applicant's specification, "buffer chamber" is defined as a space in which the refrigerant may be temporarily stored, commonly known in the art as a "receiver" before the refrigerant passing through the condenser is introduced into the expansion means, and may serve to separate the gaseous refrigerant which may be partially included in the liquid refrigerant, commonly known in the art as a "dryer", and is connected between a rear end of the condenser and a front end of the expansion means in a flow direction of the refrigerant. A person of ordinary skill in the art would recognize the term "receiver/dryer" as a structure which combines a receiver with a dryer, which is commonly placed between a condenser and expansion valve in a flow direction of refrigerant in a refrigeration cycle loop and performs the stated functions as evidenced by Melendez (See Figure 5; Paragraph [0044], Lines 9-17). Further, Dittell states "Those skilled in the art will appreciate that various components normally used in refrigeration or heat pump systems are not specifically shown in the drawing. That is, such things as receivers, accumulators, filters, dryers, etc. are considered to be well 
(See Column 4 Lines 66-67 through Column 5 Lines 1-6). As such, in order to proceed under the principles of compact prosecution, Examiner interprets the limitation "buffer chamber" to include structures such as a "receiver/dryer".
	Anikin teaches an air conditioner (See Anikin: Paragraph [0010], Line 4; Reference Number (20)) comprising a buffer chamber (See Anikin: Paragraph [0011], Lines 4-13; Figure 1, Reference Number (26)) connected between a rear end of the condenser and a front end of the expansion means in a flow direction of the refrigerant in order to store and remove moisture from the refrigerant. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Doepker by adding the receiver/dryer of Anikin for the purpose of storing and removing moisture as needed from the refrigerant, thereby enhancing system efficiency and protecting the system components as evidenced by Dittell.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doepker as applied to claim 1 and further in view of Tucker et al. (Publication No US 2010/0251742 Al), hereafter Tucker.


Regarding Claim 13, the modified device of Doepker as applied to claim 1 teaches the system (for cooling a vehicle electric component) of claim 1. 
	Doepker as modified does not teach an accumulator connected between a rear end of the evaporator and a front end of the compressor in the flow direction of the refrigerant. 
	However, Tucker teaches a refrigeration system (See Tucker: Paragraph [0002]) comprising an accumulator (See Tucker: Figure 10, Reference Number (256); Paragraph [0058] Lines 3-5) connected between a rear end of the evaporator (See Tucker: Figure 10, Reference Number (80); Paragraphs [0058] Lines 11-13; [0059] Lines 1-3) and a front end of the compressor (See Tucker: Figure 10, Reference Number (90); Paragraph [0058] Lines 11-13) in the flow direction of the refrigerant for excess refrigerant, which is needed to be stored in the system when less refrigerant is required (See Tucker: Paragraph [0058], Lines 5-10). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify system of Doepker by adding the accumulator of Tucker for the purpose of storing excess refrigerant. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA ROSARIO whose telephone number is (571)270-5896.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNA H ROSARIO/Examiner, Art Unit 3763                                                                                                                                                                                              /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763